EXHIBIT EDCI 3Q2009 Investor Conference Call Script Final - 11/02/2009 EDCI – 3Q2oldings, Inc. Investor Conference Call November 2, 2009 @ 9:00 AM EST CORPORATE PARTICIPANTS (in order of appearance) Kyle E. Blue EDCI Holdings, Inc. – Office of the CFO Clarke H. Bailey EDCI Holdings, Inc. –Chairman and Chief Executive Officer Matt K. Behrent EDCI Holdings, Inc. - Executive Vice President, Corporate Development RogerJ.Morgan EDC, LLC –ExecutiveVice President, International Operations Michael D. Nixon EDCI Holdings, Inc. – Office of the CFO Operator Good morning. I will be your conference operator today. At this time, I would like to welcome everyone to the third quarter 2009 investor conference call. (Operator Instructions). Thank you. Mr. Kyle Blue, you may begin your conference. Kyle E. Blue - EDCI Holdings, Inc. – Office of the Chief Financial Officer [KEB Introduction]: Thank you. Good morning and welcome to EDCI Holdings' 3Q2009 Investor Conference Call. This is Kyle Blue, Treasurer and head of Investor Relations within EDCI’s Office of the CFO. Before we get started, I would like to remind you that this call is being recorded and the audio broadcast and replay of this teleconference will be available in the Investor Relations section of the Company's website at EDCIH.com. You will also be able to find the related press release at the Company's website. [Terminology]: Throughout today’s call we shall refer to the public company EDCI Holdings as “EDCI,” and its investment in the CD/DVD manufacturer known as “EDC.” “EDC Intl.” shall refer to EDC’s continuing UK and German operations, and excludes the discontinued, now-sold U.S. operations. In addition, the term “Disc” shall refer to CDs and DVDs combined, and excludes any returned disc processing volumes to EDC’s distribution operations. [Safe Harbor Provision]: Now onto the Safe Harbor Provision. The Private Securities Litigation Reform Act of 1995 contains the Safe Harbor provision for forward-looking statements. Forward-looking statements regarding the Company's operations and financial performance may be made during the call, and as you are aware, these statements may include projections regarding, among other things, future revenue and earnings results. Forward-looking statements are based upon the Company's current forecasts, expectations and assumptions, which are subject to a number of risks and uncertainties that could cause actual results to differ materially from those projected as described in the cautionary statements included in the Company's forms 10-Q and 10-K filed with the SEC. EDCI assumes no obligation to update any forward-looking statements and does not intend to do so. Throughout this call, the Company may present both GAAP and non-GAAP financial measures. A reconciliation of non-GAAP results to the most comparable GAAP financial measure is available on EDCI's website in the press release. All non-GAAP financial measures are provided as a complement to the Company's GAAP results, and the Company encourages investors to carefully consider all GAAP measures before making an investment decision. [3Q2009 Conference Call Speaker Introduction]: Iwould now like to turn the call over to EDCI’s Chairman and Chief Executive Officer, Clarke Bailey. 1 Clarke H. Bailey - EDCI Holdings, Inc. – Chairman and Chief Executive Officer Thank you, Kyle.On today’s 3Q2009 Investor Conference Call, I will review the analysis and thinking that led to the unanimous recommendation by the EDCI Board of Directors of a dissolution process to EDCI’s stockholders and will also discuss the continued challenges we face at EDC.I will then turn the call over to Matt Behrent, who will provide more detail on the Plan of Dissolution along with the timetable.Roger Morgan will join us from Europe, from which he oversees EDC International’s Disc business.Roger will provide an update on the deteriorating environment for the sale of CDs in Europe, a status report on the consolidation of the Blackburn volumes into Hannover along with the closure of the Blackburn facility and finally a summary of the numerous significant disputes that are outstanding with our major customer, Universal Music.Last, Michael Nixon, one of the members of the Office of the CFO, will present EDCI’s 3Q2009 and year-to-date results.Again, these results are available in detail in the press release issued earlier.I will then ask Kyle Blue to arrange to take your questions. [EDCI Plan of Dissolution]:As most of you are aware, we have talked during many of our previous conference calls about the possibility of pursuing the voluntary dissolution and liquidation of EDCI as one of the strategic alternatives to maximize stockholder value.On August 18 and on October 14, 2009, the EDCI Board of Directors unanimously approved recommending a dissolution process to the EDCI Stockholders.I can assure you that the decision by the EDCI Board of Directors was not taken lightly and involved extensive analysis, numerous Board and Committee meetings, input from major stockholders and counsel from outside advisors.The EDCI Board of Directors, in making its determination, considered the following major factors: 1) The continued uncertain and fragile economy which makes it extremely difficult to predict the potential earnings stream of acquisition targets; 2) The excessive valuation expectation of sellers; 3) The depressed, expensive and limited credit markets; 4) The typical gestation period of up to 24 months to effectuate a transaction during which period EDCI would probably need to augment it’s staff to execute and integrate an acquisition; and 5) The unacceptable cash burn at EDCI as a result of being a publicly traded company and the requirement to oversee EDC and to continue to seek value for that investment. To put it in perspective, the cash burn is approximately 6.2% of our current market capitalization, and that is after the allocation of shared corporate expenses to EDC.As we stated in our 2Q2009 earnings call, there is not much more we can do that would materially reduce expenses at EDCI.As you may recall, we have already lowered headcount, reduced salaries by 19%, eliminated unnecessary outside consultants and lowered the fees paid to 3rd party providers.What remains are essential personnel and expenses.Further, if we were to plan for a continued aggressive pursuit of acquisitions, or if EDC became unable to support its allocation of shared expenses, that cash burn would increase. Assuming a favorable vote by stockholders, we plan to distribute up to $30 million, probably in the first quarter of 2010.The remaining $22 million is being held in reserve to satisfy known and unknown liabilities and will be distributed as those liabilities are satisfied or when the EDCI Board of Directors believes the reserves are no longer reasonably necessary.The range of distributions in the proxy also reflects zero value for EDC.However, the ultimate timing of the distribution cannot be predicted at this time.The management team conducted an exhaustive study, which was reviewed in great detail by the EDCI Audit Committee and EDCI Board of Directors, of the potential liabilities that exist or could arise in the future.Unlike many dissolutions, this one is more complex given the long history of businesses owned and operated by EDCI and its current investment in EDC.The categories of expenses requiring the largest reserves are operating expenses and reserves for known and unknown contingent liabilities, which Delaware law requires us to estimate conservatively.With regard to the operating expenses, it is vital that EDCI maintain sufficient reserves to enable it to pay all its corporate expenses in the event it is unsuccessful in reducing its public company costs or EDC cannot support its allocation of shared expenses.Matt will provide more detail on the reserve analysis later in the call. In summary, although I believe this is the best outcome for stockholders, I am deeply disappointed that we have been unable to consummate an acquisition that would enhance stockholder value and extend the life of EDCI.Having led the reincarnation of EDCI’s predecessor in the early 90’s, I am sorry that we were not able to replicate those results.This was a very difficult decision for our Directors to make but I compliment them on their objectivity, hard work and concern for all constituencies.The same goes for the management team at EDCI.If the dissolution is approved and the Securities & Exchange Commission allows us to limit our reporting and compliance obligations, many of our talented employees will be leaving us in 2010.It is with gratitude and heavy heart that I wish them well in the next chapter of their lives. [EDC Continued Challenges]:The EDC story has not changed much since our 2Q2009 investor conference call, with the exception that the deterioration in the environment and business has accelerated.Total revenue in 3Q2009 slid 27% versus 3Q2008.This was slightly better than the results in our 2Q2009, down 33%, but alarmingly at a decline rate that cannot be tolerated.The dramatic drop in sales almost eliminated our EBITDA in the 3Q2009, dropping to $1.1 million from $4.6 million in the 3Q2008.Given the dire prediction for sales of CDs in Europe, the only measures we can take involve reducing expenses.As I mentioned in our last call, EDC had initiated discussions with the Works Council representing the labor force in Hannover to obtain wage concessions.Unfortunately, the Works Council is unwilling to even enter into negotiations on the topic.The Works Council does so with full knowledge of the dismal market for CDs and the worsening and unsustainable results for EDC.The management structure of EDC, on the other hand, may be simplified in the near term.We have commenced a search for a Chief Operating Officer (COO) of EDC given that the four Managing Directors of Hannover have decided not to enter into new arrangements to remain with EDC beyond December 31, 2009.We are making good progress in identifying a capable COO and are optimistic that we will be able to select that person in the next several months. 2 The obligatory, yet traumatic, closing of the Blackburn facility and consolidation of the Blackburn volumes into Hannover is proceeding very well.Even though we have received limited cooperation from Universal Music, we are firmly on schedule to complete the consolidation by year end 2009.We have yet to obtain approval from Wachovia, but conversations are cordial and progressing.Finally, I would like to thank the management and employees at Blackburn for their professionalism, dedication and loyalty during a very difficult time.Their attitudes and behavior have been exemplary even though they are working to eliminate their own jobs.I wish them success and prosperity as they leave the EDC family. The relationship with Universal Music International is still very much impaired.As Roger Morgan will discuss in more detail, we are proceeding to arbitration on the distribution Key Failure Notice (KFN) and have requested to go to arbitration on Universal’s opposition to the consolidation of Blackburn volumes into Hannover. We continue to believe UMG’s positions have no merit and intend to vigorously pursue both matters; however, there can be no guarantee as to the outcome. [Hand-off to Matt Behrent]:I would now like to turn the call over to Matt Behrent, Executive Vice President of Corporate Development, to provide more information on the Plan of Dissolution. Matt Behrent - EDCI Holdings, Inc. - Executive Vice President, Corporate Development [Plan of Dissolution Timeline]:Thank you Clarke.As you have seen, we filed the preliminary proxy for the plan of dissolution on Monday, October 26.Assuming moderate SEC comments, we should be in a position to file a final proxy by late November and hold the stockholder meeting in early January.This schedule actually works well as, once the stockholders approve the plan of dissolution, EDCI will need to begin reporting its financials on a liquidation basis of accounting, and therefore approval of the plan of dissolution in early January of 2010 means we will not have to incur the cost of a final 2009 audit and 10-K using liquidation accounting, and instead will do so on an unaudited basis in our 1Q2010 10-Q. We expect to make the initial dissolution distribution in the first quarter of 2010, shortly after stockholder approval.The Board of Directors has not yet made a decision as to the portion of the initial dissolution distribution of up to $30 million that would be allocated for a tender offer.The primary reason for considering a tender offer is because in a dissolution, stockholders will not be able to recognize a tax loss on their EDCI shares – if applicable – until substantially all distributions have been made, most likely towards the end of the three-year dissolution period.Given the low trading volume in EDCI shares, we thought providing additional liquidity through a tender offer could accommodate the needs of stockholders who would prefer to recognize losses near-term vs. holding through the dissolution period for the maximum potential recovery.While we have not set the amount or the per share price of a tender, we expect it will be for less than 50% of the total $30 million potential initial distribution, and that it would be done at a per share price near the low-end of the dissolution range in the proxy.Thus, depending upon EDCI’s stock performance, the tender offer could be at a discount to current trading levels.However, even such an alternative could be preferable to stockholders who prefer near term liquidity that they could not otherwise obtain in the public markets. The next step after the initial dissolution distribution and tender offer is to seek to minimize EDCI’s public company costs through an SEC no-action approach that has been applied to companies in dissolution.This would result in EDCI no longer filing 10-Ks or 10-Qs, which would substantially reduce both SEC costs and related Sarbanes-Oxley compliance costs.EDCI would, however, continue to file material updates on the plan of dissolution on forms 8-K and through press releases.We plan to seek this relief by the end of the second quarter of 2010.Because the SEC conditions approval of this limited reporting on, among other factors, the cessation of trading of a registrant’s stock, we felt that this time frame provided a good amount of time for stockholders to continue to trade shares on the public markets, while leaving EDCI flexibility to pursue other alternatives for reducing public company expenses, such as a reverse split to go private, if the SEC does not approve limited reporting for EDCI. [Plan of Dissolution Reserve Analysis]:With regard to EDCI’s reserves analysis, there are a couple of points we would like to highlight. First, the distribution range reflects zero value for EDCI’s investment in EDC, given the uncertainty in realizing any value from that investment either through a strategic sale, or through potential cash distribution once the third party debt of $7 million is repaid. Having said that, we continue to aggressively look for ways to achieve value for our investment in EDC.Since we do continue to entertain strategic discussions, it is important to note the dissolution reserves analysis is not a valuation of EDCI or its investment in EDC.It is a conservative analysis to ensure that EDCI is retaining sufficient cash to manage down its liabilities, and accordingly, it is inappropriate to place value on assets that may or may not generate cash that can be used to manage down those liabilities. Second, you will note that there are significant reserves for public company costs that could be incurred in the event we are unsuccessful in our efforts to reduce our public company costs.Thus, if EDCI were able to obtain relief from public company costs, it would likely be able to make additional distributions at that time. 3 Third, there are significant reserves for the incremental overhead costs that could be incurred if EDC is unable to continue to support its allocation of expenses it shares with EDCI.We are required to reserve for that contingency because, right now, EDC’s portion of those shared costs are primarily supported through cash flow from the European operations, which remain subject to declining industry conditions and the KFN risks. Fourth, the reserve for contingent liabilities is a unique requirement under the dissolution statutes – unlike US general accepted accounting principles, it requires reserves for both known contingencies as well as unknown contingencies that are likely to arise or to become known to EDCI within 10 years after the Effective Date, taking into account the existing and past operations of the businesses owned or operated by EDCI.Due to Director fiduciary obligations and the risk that, if the reserves are insufficient to meet actual liabilities, stockholders could be required to disgorge previously received dissolution distributions, we have taken a relatively conservative approach in establishing those reserves.Further, given that we do not want potential claimants to know the risks we have reserved for, we are obviously unable to provide any additional details as to the composition of these reserves beyond those in the proxy.With regard to the two items we have broken out, it is worth noting that the pension and post-retirement benefit reserve is a legacy plan, and is the only amount of pension liability included in EDCI’s consolidate financial statements that is a liability of EDCI, and the tax reserves are subject to specific statutes of limitations that expire primarily in 2010. I would like now to turn over the call to Roger Morgan, Executive Vice President of International Operations of EDC, LLC to review the operating results. Roger J. Morgan - EDC, LLC - Executive Vice President, International Operations [Intl. Disc Industry Trends]:Thank you Matt.Let’s start with the international industry situation. The 3Q continued to be a difficult time for entertainment retailers and content owners alike and as a consequence for all supply chain service providers to the industry including EDC. Despite continuing industry rationalization, the decline in demand for the physically packaged entertainment product continues to outpace rationalization resulting in increased underutilization of capacity, loss of operating leverage and continuing pressure on prices and margins. Retailers and content owners continue to be very cautious in their volume forecasts exerting tight control on inventory levels. As a result stock piling, which typically takes place in 3Q to support peak seasonal demands in 4Q, has not been evident. Initial order quantities for new release items continue to decline and replenishment orders are increasingly short-lived reflecting the reduced life cycle and shelf life of releases. New digital music services continue to evolve with streaming and subscription based models gaining in consumer acceptance. Whilst physical product still delivers over 85% of European content owner revenues there is an increasing emphasis to focus on the digital supply chain. As yet major content owners have not made any structural price reduction to bolster demand for physical product in the face of the ever increasing digital competition. [EDC 3Q2009 Volumes and Delta Explanation]:Moving on to EDC Intl.’s 3Q2009 volume trends.
